Citation Nr: 9928350	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Waco Regional Office (RO) May 1997 rating decision which 
denied service connection for peripheral neuropathy and post 
traumatic stress disorder (PTSD).

By June 1999 rating decision, the RO granted service 
connection for PTSD, and assigned it a 30 percent rating.  As 
the veteran has not disagreed with the rating assigned, such 
"downstream" issue is not now in appellate status.  See 
Holland v. Gober, 10 Vet. App. 433, 435-36 (1997) (per 
curiam) (citing Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994); see 
also Grantham v. Brown, 114 F 3d. 1156, 1158-59 (1997).


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  No competent medical evidence has been presented to 
establish that the veteran's peripheral neuropathy was 
manifested in service or to a compensable degree within one 
year of his last exposure to Agent Orange.

3.  No competent medical evidence has been presented to 
establish a link or nexus between veteran's peripheral 
neuropathy and his period of service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has peripheral neuropathy, and 
that it results from his exposure to Agent Orange during his 
period of active duty service in Vietnam.  Thus, he maintains 
that service connection is warranted for peripheral 
neuropathy.

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether he has presented 
evidence that his claim for service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998).  Chloracne, or other 
acneform disease, as well as acute and subacute peripheral 
neuropathy may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The veteran's DD Form 214 reflects that he served on active 
duty in the Republic of Vietnam.  He was a recipient of the 
Republic of Vietnam Service Medal and Vietnam Campaign Medal.

A review of the veteran's service medical records shows that 
clinical evaluations of his extremities and neurologic 
systems revealed normal findings at the time of his September 
1966 service entrance examination.  His March 1969 service 
separation examination also shows that clinical evaluations 
of his extremities and neurologic systems revealed normal 
findings.

The veteran has not presented any medical records reflecting 
any medical treatment within the year subsequent to his 
discharge from service, and has not alleged receiving any VA 
medical treatment other than that which is summarized below.

VA outpatient treatment records, dated from March 1995 to 
March 1999, include an April 1995 record wherein it was noted 
that the veteran had peripheral neuropathy of his left 
extremities.  A September 1995 record shows that he was seen 
with complaints of numbness in his feet.  It was noted that 
he had had a blister on his left foot a week and a half 
earlier.  The assessment was peripheral vascular disease with 
tissue loss.  In January 1996, it was noted that his fourth 
left toe had been amputated because of gangrene.  A September 
1996 record shows that he was seen with complaints of 
swelling in his left foot.  X-ray examination of his left 
foot revealed active osteomyelitis.  In December 1997, an X-
ray examination of his left foot revealed some swelling.  It 
was noted that the swelling was likely caused by a deformity 
of his fifth left toe due to the absence of his fourth left 
toe.  It was further noted that these findings were 
consistent with osteolysis.

At the May 1999 hearing, the veteran testified that he had 
served in Vietnam from October 1967 to October 1968.  He also 
testified that he had experienced tingling and numbness in 
his extremities for the previous thirty years, including his 
period of service.  The testimony of the veteran's wife 
pertained to his PTSD.  She did not proffer any testimony 
regarding his peripheral neuropathy.

The Board has carefully considered the veteran's contentions 
regarding the etiology of his peripheral neuropathy.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim for service connection for peripheral 
neuropathy due to Agent Orange exposure.  In particular, 
while it is undisputed that the veteran served in Vietnam, 
his service medical records are totally devoid of any report 
or clinical finding of peripheral neuropathy.  In addition, 
the medical evidence does not show that the veteran's 
peripheral neuropathy was manifested to a compensable degree 
within one year following his last exposure to Agent Orange.  
Rather, the VA outpatient treatment records show that the 
lone report of peripheral neuropathy was made in April 1995, 
some twenty-six years following his last exposure to Agent 
Orange.  For these reasons, the peripheral neuropathy found 
at that time may not be presumed to have been incurred during 
his period of service, as the requirements set forth in 
38 C.F.R. §§ 3.307, 3.309 (1998) have not been met.

Notwithstanding the above, the veteran may still be entitled 
to a grant of service connection on a direct basis if it can 
be shown that his peripheral neuropathy had its onset during 
his period of service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

With this in mind, the Board also finds that the veteran has 
not submitted competent medical evidence that his peripheral 
neuropathy is medically related to his period of service.  As 
reported earlier, his service medical records do not show any 
report or clinical finding of peripheral neuropathy.  In 
addition, while the VA outpatient treatment records show that 
he was found to have peripheral neuropathy in April 1995, 
this finding was made more than two decades after his 
separation from service.  Moreover, these records do not 
establish any causal link or nexus between his peripheral 
neuropathy and his period of service.  Furthermore, although 
these records show that he was seen with complaints of 
numbness and swelling on many occasions, these symptoms were 
not attributed to peripheral neuropathy.  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the Board is sympathetic to the 
beliefs of the veteran, his claim cannot be viewed as well 
grounded under such circumstances.  Caluza, 7 Vet. App. at 
506.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  Such is decidedly 
not the case where, as reported earlier, there is no 
competent medical evidence of record which shows that 
veteran's peripheral neuropathy was manifested in service or 
to a compensable degree within one year of his last exposure 
to Agent Orange; or establishes a causal link or direct nexus 
between the 
peripheral neuropathy found in 1995 and his period of 
service.

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is thus the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
entitlement to service connection for peripheral neuropathy 
is well grounded, on either a direct or presumptive basis.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for peripheral neuropathy is denied.




		
Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

